Calíioon, J.,
delivered the opinion of the court.
The statement of Jackson, just before his death, was not part of the res gestae, nor a dying declaration. It was a mere narrative of past events. Its admissibility is not even plausibly suggestible, except on the basis that it was made in Johnson’s presence, undenied. But he did deny its crucial statements, and so it became hearsay, pure and simple, and should not have been admitted. An examination of the authorities in both briefs shows that such may be received only when heard in silence. Then it may go to the jury with such weight as they may give to the fact of silence, in view of the situation, the condition of the accused, and all the surroundings. But here there was denial. Brown v. State, 78 Miss., 637, 29 South., 519, 84 Am. St. Rep., 641.

Reversed and remanded.